Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 21, 2019

                                       No. 04-18-00872-CV

                         IN THE INTEREST OF C. M. S., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01181
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
       This is an accelerated appeal involving the termination of parental rights. On February 7,
2019, appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. At this
time, counsel has also certified he served a copy of the brief on appellant, informed appellant of
her right to review the record and file her own brief, provided appellant with a form for
requesting the record, and explained to appellant the procedure for obtaining the record. See
Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83
(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—
San Antonio 1996, no pet.) see also In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4
(Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from
termination of parental rights). To date, appellant has not filed the form provided by her counsel.

       If appellant desires to file a pro se brief, we order that she do so on or before March 13,
2019. At this time, the State has filed a notice waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than twenty days after appellant’s pro se brief is filed in this court.

       We further order the clerk of this court to serve a copy of this order on appellant, her
appointed counsel, the attorney for the State, and the clerk of the trial court.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court